Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of US Patent Application No. 16/825,450, filed March 20, 2020. Any information considered in the parent application has been considered in the instant application.
The specification, abstract, drawings and claims of July 8, 2021 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 8, 2021 and October 13, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites "the method of claim 5", yet claim 5 is directed to a transfer chamber; therefore, the scope of claim 12 is unclear. The claim should be amended to clarify the dependency of the claim.
Claim 13 recites "the method of claim 6", yet claim 6 is directed to a transfer chamber; therefore, the scope of claim 13 is unclear. The claim should be amended to clarify the dependency of the claim.
In pursuit of compact prosecution, claims 12 and 13 will be considered dependent upon claim 11 for purposes of applying the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Meulen et al. (USPN 8197177).
Regarding Claim(s) 1, van der Meulen et al. (USPN 8197177) teaches a transfer chamber for an electronic device processing system, comprising: a first magnetic levitation track (Figure 55A, lower track 55008) disposed within the transfer chamber, wherein the first magnetic levitation track has a face-up orientation configured to generate a first magnetic field above the first magnetic levitation track; and a second magnetic levitation track (Figure 55A, upper track 55008) disposed within the transfer chamber spaced apart from the first magnetic levitation track, wherein the second magnetic levitation track has a face- down orientation configured to generate a second magnetic field below the second magnetic levitation track. The track (55008) is disclosed as a magnetic levitation track [Col. 21:46]. Figure 55A shows a lower cart (55004) running on a lower track (which is considered the first magnetic levitation track), the track having a face-up orientation, which would generate a first magnetic field above the first magnetic levitation track. Figure 55A further shows an upper cart (55006) running on an upper track (which is considered a second magnetic levitation track), the track having a face-down orientation, which would generate a second magnetic field below the second magnetic levitation track. van der Meulen et al. further discloses a transfer chamber (Figure 81, tunnel 6150) having a first magnetic levitation track (lower track 8130, disclosed as levitation track [Col. 30:10-22]) having a face-up orientation and a second magnetic levitation track (upper track 8130) having a face- down orientation, which would generate a second magnetic field below the second magnetic levitation track.
Regarding Claim(s) 4 and 14, the transfer chamber has only a single magnetic levitation track disposed at a first height within the transfer chamber (the lower track is disposed at a first height, in both Figure 55A and Figure 81) and only a single magnetic levitation track disposed at a second height within the transfer chamber (the upper track is disposed at a second height, in both Figure 55A and Figure 81), wherein the first magnetic levitation track is disposed at the first height within the transfer chamber (the lower track is the first magnetic levitation track) and the second magnetic levitation track is disposed at the second height within the transfer chamber (the upper track is the second magnetic levitation track). 
Regarding Claim(s) 6 and 16, the transfer chamber comprises a plurality of ports, and wherein each of the plurality of ports is configured to permit access to a process chamber. Figure 55B shows a plurality of process chambers (5002) on each side of the middle portion with valves (rectangular features with diagonals), therefore, there would be ports to permit access to the process chamber. At [Col. 21:50-52], there is a disclosure of "the opening that the arm has to reach through", which would further imply a plurality of ports. At [Col. 24:45-63], van der Meulen et al. discloses slot valves are provided for isolation of ports, and that valves identifies the mechanism by which seals are opened and closed, while port refers to the opening through which wafers are passed. Therefore, a plurality of ports would exist.
Regarding Claim(s) 7 and 17, there is an additional port configured to permit access to a load lock (4008), wherein the additional port is disposed at a first end of the transfer chamber along the width of the transfer chamber (the valves illustrated between the transfer chamber and the load lock would indicate a port).
Regarding Claim(s) 10, the plurality of ports are a plurality of slit valves (slot valves 4006, disclosure at [Col. 24:53-63] indicates that slot valve and slit valve are interchangeable terms), wherein a first transfer plane of at least a first subset of the plurality of slit valves is accessible to substrate carriers of the plurality of substrate carriers that are engaged with the first magnetic levitation track. The SCARA arm attached to the carrier would have to pass through the valve in order to transfer a substrate; therefore, the transfer plane of the slit valves would need to be accessible to the substrate carriers.
Regarding Claim(s) 20, van der Meulen et al. teaches a semiconductor processing system (title, "semiconductor wafer handling"), comprising: a process chamber (Figure 55B, 5002); and a transfer chamber (Figure 55A) in fluid communication with the process chamber, the transfer chamber comprising: a first magnetic levitation track (Figure 55A, lower track 55008) disposed within the transfer chamber, wherein the first magnetic levitation track has a face-up orientation configured to generate a first magnetic field above the first magnetic levitation track; and a second magnetic levitation track (Figure 55A, upper track 55088) disposed within the transfer chamber spaced apart from the first magnetic levitation track, wherein the second magnetic levitation track has a face-down orientation configured to generate a second magnetic field below the second magnetic levitation track. The track (55008) is disclosed as a magnetic levitation track [Col. 21:46]. Figure 55A shows a lower cart (55004) running on a lower track (which is considered the first magnetic levitation track), the track having a face-up orientation, which would generate a first magnetic field above the first magnetic levitation track. Figure 55A further shows an upper cart (55006) running on an upper track (which is considered a second magnetic levitation track), the track having a face-down orientation, which would generate a second magnetic field below the second magnetic levitation track. van der Meulen et al. further discloses a transfer chamber (Figure 81, tunnel 6150) having a first magnetic levitation track (lower track 8130, disclosed as levitation track [Col. 30:10-22]) having a face-up orientation and a second magnetic levitation track (upper track 8130) having a face- down orientation, which would generate a second magnetic field below the second magnetic levitation track.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Meulen et al. as applied to claim 1 above, and further in view of Janakiraman et al. (USPN 1056279).
Regarding Claim(s) 2, van der Meulen et al. teaches the limitations described above, yet fails to teach at least one assembly configured to move a plurality of substrate carriers in a vertical direction between the first magnetic levitation track and the second magnetic levitation track. Janakiraman et al. (USPN 1056279) teaches a first magnetic levitation track (Figure 3C, 310) and a second magnetic levitation track (Figure 3C, 330) and at least one assembly (Figure 3C, 340) configured to move a plurality of substrate carriers in a vertical direction between the first magnetic levitation track and the second magnetic levitation track. Janakiraman et al. discloses [Col. 12:8-28] that such an arrangement allows the carriers (110) to travel in one direction to minimize interference between the carriers. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an assembly configured to move a plurality of substrate carriers in a vertical direction between the first magnetic levitation track and the second magnetic levitation track in order to minimize interference between carriers.
Regarding Claim(s) 11, van der Meulen et al. teaches a method of moving one or more substrates through a transfer chamber, comprising: retrieving a first substrate by a first substrate carrier (Figure 55A, 55004), wherein the first substrate carrier is associated with a first magnetic levitation track (as described above), the first magnetic levitation track disposed within the transfer chamber, wherein the first magnetic levitation track has a face-up orientation configured to generate a first magnetic field above the first magnetic levitation track (as described above); moving the first substrate carrier with the first substrate along the first magnetic levitation track from a first location to a second location (the carrier moves along the track; therefore, the carrier moves from a first location to a second location). van der Meulen et al. teaches a second magnetic levitation track, the second magnetic levitation track disposed within the transfer chamber spaced apart from the first magnetic levitation track, wherein the second magnetic levitation track has a face- down orientation configured to generate a second magnetic field below the second magnetic levitation track. van der Meulen et al. fails to teach moving the first substrate carrier with the first substrate to a second magnetic levitation track. Janakiraman et al. teaches moving a substrate carrier (110) from a first magnetic levitation track (310) to a second magnetic levitation track (330). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to move the first substrate carrier with the first substrate to a second magnetic levitation track in order to minimize interference between carriers.
Regarding Claim(s) 12, van der Meulen et al. teaches the limitations described above, yet fails to teach moving the first substrate carrier with the first substrate to the second magnetic levitation track comprises moving the first substrate carrier with at least one assembly in a vertical direction between the first magnetic levitation track and the second magnetic levitation track. Janakiraman et al. teaches moving the carrier in a vertical direction. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to move the carrier in a vertical direction to minimize interference between carriers.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Meulen et al. as applied to claim 1 above, and further in view of Bonora et al. (US Pub 20120213614).
Regarding Claim(s) 8 and 18, van der Meulen et al. teaches the limitations described above, yet fails to teach the first magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a first direction along a length of the transfer chamber, and wherein the second magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a second direction along the length of the transfer chamber, wherein the second direction is opposite the first direction. Bonora et al. (US Pub 20120213614) teaches a transfer chamber (302) having a first (304a, 314a) and second (304b,314b) magnetic levitation track and teaches the first magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a first direction along a length of the transfer chamber, and wherein the second magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a second direction along the length of the transfer chamber, wherein the second direction is opposite the first direction. Para 54 discloses "the wafer transport enclosure 102 will include multiple tracks so that shuttles may pass each other, and travel in different directions." It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the first magnetic levitation track to move one or more of the plurality of substrate carriers in a first direction along a length of the transfer chamber, and wherein the second magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a second direction along the length of the transfer chamber, wherein the second direction is opposite the first direction in order to allow the carriers to pass each other.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Meulen et al. in view of  Janakiraman et al. as applied to claim 2 above, and further in view of Bonora et al.
Regarding Claim(s) 9 and 19, van der Meulen et al. teaches a substrate carrier of the plurality of substrate carriers comprises an end effector (SCARA arm) for holding a substrate, however, fails to teach at least one of the first magnetic levitation track or the second magnetic levitation track is configured to cause the substrate carrier to rotate to place the substrate into a process chamber. Bonora et al. (US Pub 20120213614) teaches a carrier (212) having an end effector (230) moving along a magnetic levitation track (220) that is configured to cause the substrate carrier to rotate to place the substrate into a process chamber (by rotation drive 226) [Para. 73-79, see Figures 8A, 8B, 9 and 10]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the magnetic levitation track to cause the substrate carrier to rotate to place the substrate into a process chamber to reduce particle generation.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Meulen as applied to claim 1 above, and further in view of Totsch (USPN 4805761) and Mori et al. (USPN 5641054).
Regarding Claim(s) 5 and 15, van der Meulen et al. teaches a plurality of substrate carriers (Figure 55A, 55004, 55006, Figure 81, 6140) configured to move along the first magnetic levitation track and the second magnetic levitation track. While van der Meulen et al. discloses magnetic levitation tracks, van der Meulen et al. fails to teach each substrate carrier of the plurality of substrate carriers comprises a first magnet on a bottom of the substrate carrier to interact with the first magnetic field and a second magnet on a top of the substrate carrier to interact with the second magnetic field. Totsch (USPN 4805761) teaches a magnetic levitation track (12) and a substrate carrier (32) having magnets (50, 52) on a bottom of the carrier to interact with the magnetic field generated by the track (magnetic field created by magnets 46, 48). Mori et al. (USPN 5641054) teaches a magnetic levitation track (15) and a substrate carrier (3) having magnets (20) on tap of the carrier to interact with the magnetic field generated by the track (generated by electromagnets 4). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the carriers with magnets on either the top or bottom of the carrier to interact with the respective magnetic field to levitate the carriers.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 4 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 6 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 7 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 9 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/825,450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is fully encompassed by the claims of the reference application.
The subject matter of instant claims 1-4, 14 is fully encompassed by claim 1 of the reference application.
The subject matter of instant claims 5 and 15 is fully encompassed by claim 2 of the reference application.
The subject matter of instant claims 6 and 16 is fully encompassed by claim 3 of the reference application.
The subject matter of instant claims 7 and 17 is fully encompassed by claim 5 of the reference application.
The subject matter of instant claims 8 and 18 is fully encompassed by claim 7 of the reference application.
The subject matter of instant claims 9 and 19 is fully encompassed by claim 8 of the reference application.
The subject matter of instant claim 10 is fully encompassed by claim 9 of the reference application.
The subject matter of instant claims 11-13 is fully encompassed by claim 19 of the reference application.
The subject matter of instant claim 20 is fully encompassed by claim 14 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653